Case: 15-11091   Date Filed: 04/06/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11091
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:90-cr-08065-JIC-9



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

TIMOTHY HATTEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 6, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-11091     Date Filed: 04/06/2016   Page: 2 of 5


      Timothy Hatten appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. The district court denied his motion

because the drug quantity attributed to him at the original sentencing hearing

meant that Amendment 782 to the United States Sentencing Guidelines did not

affect his sentencing range. Hatten was originally sentenced to life imprisonment

for conspiracy to possess with the intent to distribute cocaine and cocaine base in

violation of 21 U.S.C. §§ 841(a) and 846, as well as possession with the intent to

distribute cocaine and cocaine base in violation of 21 U.S.C. § 841(a) and

18 U.S.C. § 2. His sentence was later reduced to 360-months imprisonment.

      On appeal, Hatten argues that the district court erroneously based its

determination on the sentencing court’s conversion of the quantity of powder

cocaine he possessed into crack cocaine, and then into a marijuana equivalency.

Hatten further argues that Alleyne v. United States, __ U.S. __, 133 S. Ct. 2151

(2013), which held that any fact that increases a defendant’s mandatory minimum

sentence must be submitted to the jury, id. at 2155, highlights the impropriety of

the sentencing court’s drug quantity determination. Beyond that, Hatten asserts

that the sentencing factors in 18 U.S.C. § 3553(a) favor granting him a sentence

reduction. After careful review, we affirm.




                                          2
              Case: 15-11091    Date Filed: 04/06/2016   Page: 3 of 5


                                        I.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d
1366, 1368 (11th Cir. 2008) (per curiam). Under § 3582(c)(2), a district court may

reduce an incarcerated defendant’s term of imprisonment “when that defendant

was sentenced based on a sentencing range that was subsequently lowered by the

Sentencing Commission.” United States v. Bravo, 203 F.3d 778, 780 (11th Cir.

2000). A district court must engage in a two-step analysis when considering a

motion for a sentence reduction under § 3582(c)(2). Id. First, the court must

recalculate the defendant’s sentence using the new sentencing range and holding

all other Guidelines findings made at the original sentence hearing constant. Id. If

a defendant’s sentencing range would not be lowered by an amendment, the court

may not reduce the sentence. United States v. Hamilton, 715 F.3d 328, 337 (11th

Cir. 2013). Second, the court must consider the § 3553(a) factors in determining

whether to reduce the defendant’s sentence. Bravo, 203 F.3d at 781.

      However, a court need not examine the § 3553(a) factors if it correctly

recognizes it has no authority under § 3582(c)(2) to reduce a defendant’s sentence.

See United States v. Webb, 565 F.3d 789, 793 (11th Cir. 2009) (per curiam). “[A]

sentencing adjustment undertaken pursuant to Section 3582(c)(2) does not

constitute a de novo resentencing.” Bravo, 203 F.3d at 781. Accordingly,


                                         3
              Case: 15-11091      Date Filed: 04/06/2016   Page: 4 of 5


§ 3582(c)(2) does not “grant to the court jurisdiction to consider extraneous

sentencing issues.” Id. at 782.

      Amendment 782 to the Sentencing Guidelines revised the Drug Quantity

Table in § 2D1.1(c). USSG App. C, Amend. 782. In pertinent part, the

amendment increased the quantity of marijuana necessary to qualify for a base

offense level of 38 from at least 30,000 kilograms to at least 90,000 kilograms of

marijuana. Compare USSG § 2D1.1(c)(1) (2013), with USSG § 2D1.1(c)(1)

(2014). Amendment 782 became effective on November 1, 2014 and was made

retroactive by Amendment 788 the same day. USSG App. C, Amends. 782 & 788;

USSG § 1B1.10(d).

                                         II.

      The district court did not err in holding that it lacked authority to reduce

Hatten’s sentence under Amendment 782 since that amendment did not actually

lower Hatten’s sentencing range. At the original sentence hearing, the sentencing

judge made a clear finding of the drug quantity attributable to Hatten—over

1,600,000 kilograms of marijuana. To arrive at that quantity, the district court

converted 100 kilograms of cocaine to 1,600,000 kilograms of marijuana

equivalent. In addition, Hatten was held responsible for 1.106 grams of marijuana.

Under the 1992 Sentencing Guidelines, Hatten’s original base offense level was

42. See USSG § 2D1.1(a)(3)(c)(1) (1992).


                                          4
               Case: 15-11091    Date Filed: 04/06/2016    Page: 5 of 5


       After Hatten’s previous motion to reduce his sentence was granted, Hatten’s

base offense level was reduced to 38. While Amendment 782 raised the quantity

of marijuana required for a base offense level of 38 from 30,000 kilograms to

90,000 kilograms, Hatten was sentenced based on over 1,600,000 kilograms of

marijuana equivalent. He would therefore still receive a base offense level of 38

even with Amendment 782 taken into account. Because Hatten’s sentencing range

would remain unchanged, the district court did not err in concluding that it lacked

authority to grant Hatten’s motion for a sentence reduction based on Amendment

782.

       Because the district court correctly concluded that it lacked authority to

reduce Hatten’s sentence pursuant to § 3582(c), the court was not required to

consider the § 3553(a) factors. See Webb, 565 F.3d at 793. Moreover, any

arguments about the implications of Alleyne are irrelevant because Mr. Hatten’s

mandatory minimum sentence was unchanged. In addition, any argument based on

Alleyne is extraneous to the district court’s determination as to whether it could

reduce Hatten’s sentence. See Bravo, 203 F.3d at 782. We therefore affirm.

       AFFIRMED.




                                           5